 


109 HRES 636 IH: Censuring President George W. Bush for failing to respond to requests for information concerning allegations that he and others in his Administration misled Congress and the American people regarding the decision to go to war in Iraq, misstated and manipulated intelligence information regarding the justification for the war, countenanced torture and cruel, inhuman, and degrading treatment of persons in Iraq, and permitted inappropriate retaliation against critics of his Administration, for failing to adequately account for specific misstatements he made regarding the war, and for failing to comply with Executive Order 12958.
U.S. House of Representatives
2005-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 636 
IN THE HOUSE OF REPRESENTATIVES 
 
December 18, 2005 
Mr. Conyers submitted the following resolution; which was referred to the Committee on the Judiciary 
 
RESOLUTION 
Censuring President George W. Bush for failing to respond to requests for information concerning allegations that he and others in his Administration misled Congress and the American people regarding the decision to go to war in Iraq, misstated and manipulated intelligence information regarding the justification for the war, countenanced torture and cruel, inhuman, and degrading treatment of persons in Iraq, and permitted inappropriate retaliation against critics of his Administration, for failing to adequately account for specific misstatements he made regarding the war, and for failing to comply with Executive Order 12958. 
 
Whereas President George W. Bush has failed to respond to requests for information concerning allegations that he and others in his Administration misled Congress and the American people regarding the decision to go to war in Iraq (including his failure to respond to a letter signed by 122 Members of Congress on July 12, 2005, asking him whether the assertions set forth in the Downing Street Minutes are accurate), misstated and manipulated intelligence information regarding the justification for the war, countenanced torture and cruel, inhuman, and degrading treatment of persons in Iraq, and permitted inappropriate retaliation against critics of his Administration;  
Whereas President George W. Bush has failed to account for or explain misstatements he made in preparation for the United States military invasion of Iraq, including— 
(1)his October 7, 2002, statement that [w]e’ve learned that Iraq has trained al Qaeda members in bomb-making and poisons and deadly gases, notwithstanding the fact that a February 2002 Defense Intelligence Agency document found that the source for the information was intentionally misleading the debriefers in making claims about Iraqi support for al Qaeda’s work with illicit weapons;  
(2)his January 28, 2003, State of the Union Address assertion that the British government has learned that Saddam Hussein recently sought significant quantities of uranium from Africa, notwithstanding the fact that the Central Intelligence Agency had repeatedly expressed concerns with the basis for such assertions; and  
(3)his January 28, 2003, State of the Union Address assertion that, as a result of information provided by defectors from Iraq, we know that Iraq, in the late 1990s, had several mobile biological weapons labs . . . designed to produce germ warfare agents, and can be moved from place to a place to evade inspectors, notwithstanding the fact that numerous United States and foreign intelligence officials had discredited the information; and 
Whereas President George W. Bush has failed to comply with his obligations under Executive Order 12958 concerning the protection of classified national security information in that, notwithstanding the fact that several officials within his Administration disseminated classified national security information to the media concerning the status of Valerie Plame Wilson at the Central Intelligence Agency, the President has not disciplined or taken any corrective action against any of these officials, including officials in his Administration that continue to have access to classified information: Now, therefore, be it 
 
That the House of Representatives does hereby censure President George W. Bush for— 
(1)failing to respond to requests for information concerning allegations that he and others in his Administration— 
(A)misled Congress and the American people regarding the decision to go to war in Iraq; 
(B)misstated and manipulated intelligence information regarding the justification for the war; 
(C)countenanced torture and cruel, inhuman, and degrading treatment of persons in Iraq; and 
(D)permitted inappropriate retaliation against critics of his Administration; 
(2)failing to adequately account for specific misstatements he made regarding the war; and 
(3)failing to comply with Executive Order 12958. 
 
